Case 2:20-cv-04687-VAP-AFM Document 1 Filed 05/26/20 Page 1 of 9 Page ID #:1




 1
     Scott Alan Burroughs (SBN 235718)
     scott@donigerlawfirm.com
 2   Justin M. Gomes (SBN 301793)
 3
     jgomes@donigerlawfirm.com
     DONIGER / BURROUGHS
 4   603 Rose Avenue
 5
     Venice, California 90291
     Telephone: (310) 590-1820
 6   Attorneys for Plaintiff
 7
                         UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9
     DENNIS MORRIS, an individual,               Case No.:
10
11   Plaintiff,                                  PLAINTIFF’S COMPLAINT FOR
                                                 COPYRIGHT INFRINGEMENT
12   v.
13                                               JURY TRIAL DEMANDED
     LITERALLY MEDIA LIMITED, an
14   Israeli company, individually and doing
15   business as “CRACKED.COM”; and
     DOES 1-10, inclusive,
16
17   Defendants.

18
19
20
21
22
23
24
25
26
27
28                                             -1-

                                         COMPLAINT
Case 2:20-cv-04687-VAP-AFM Document 1 Filed 05/26/20 Page 2 of 9 Page ID #:2




 1         Plaintiff, Dennis Morris, by and through his undersigned attorneys, hereby
 2   prays to this honorable Court for relief based on the following:
 3                              JURISDICTION AND VENUE
 4   1.     This action arises under the Copyright Act of 1976.
 5   2.     This Court has jurisdiction under 28 U.S.C. § 1331 and 1338 (a) and (b).
 6   3.     Venue is proper under 28 U.S.C. § 1391(c) and 1400(a) because a substantial
 7   part of the acts and omissions giving rise to the claims occurred here.
 8                                          PARTIES
 9   4.     Plaintiff is an individual residing in Los Angeles, California.
10   5.     Plaintiff is informed and believes and thereon alleges that Defendant Literally
11   Media Limited, individually and doing business as “Cracked.com” (collectively
12   “CRACKED”) is an Israeli company with its principal United States place of
13   business and Cracked.com office located at 146 N. Canal Street, Ste. 210, Seattle,
14   Washington 98103, and is doing business in this District.
15   6.     Defendants Does 1 through 10, inclusive, are other parties not yet identified
16   who have infringed Plaintiff’s copyrights, have contributed to the infringement of
17   Plaintiff’s copyrights, or have engaged in one or more of the wrongful practices
18   alleged herein. Their true names, whether corporate, individual or otherwise, are
19   presently unknown to Plaintiff, who therefore sues said Defendants by such fictitious
20   names, and will seek leave to amend this Complaint to show their true names and
21   capacities when same have been ascertained.
22   7.     Plaintiff alleges on information and belief that at all times relevant hereto each
23   of the Defendants was the agent, affiliate, officer, director, manager, principal, alter-
24   ego, and/or employee of the remaining Defendants and was at all times acting within
25   the scope of such agency, affiliation, alter-ego relationship and/or employment; and
26   actively participated in or subsequently ratified and adopted, or both, each and all of
27   the acts or conduct alleged, with full knowledge of all the facts and circumstances,
28                                              -2-

                                            COMPLAINT
Case 2:20-cv-04687-VAP-AFM Document 1 Filed 05/26/20 Page 3 of 9 Page ID #:3




 1   including, but not limited to, full knowledge of each and every violation of Plaintiff’s
 2   rights and the damages to Plaintiff proximately caused thereby.
 3   8.     Plaintiff is an accomplished and critically acclaimed photographer whose
 4   compelling work has been featured in Rolling Stone, Time, People, GQ, Vogue, and
 5   numerous other major publications.
 6   9.     Plaintiff created and exclusively owns the photography depicted in Exhibit A
 7   attached hereto. These works will be called the “Subject Photography” herein.
 8   10.    Plaintiff has registered the Subject Photography with the Copyright Office.
 9   11.    Defendants, and each of them, have willfully copied, reproduced, displayed,
10   and distributed the Subject Photography for financial benefit and without Plaintiff’s
11   consent, at and on websites bearing the URL(s) depicted in Exhibit B hereto. Said
12   material will be referred to as “Infringing Content” herein.
13   12.    Plaintiff did not consent to said use of the Subject Photography.
14                              FIRST CLAIM FOR RELIEF
15             (For Copyright Infringement – Against all Defendants, and Each)
16   13.    Plaintiff repeats, re-alleges, and incorporates herein by reference as though
17   fully set forth, the allegations contained in the preceding paragraphs.
18   14.    Plaintiff alleges on information and belief that Defendants, and each of them,
19   accessed the Subject Photography by without limitation, viewing the Subject
20   Photography on Plaintiff’s website or social media profiles, on other sites online, or
21   in physical publications. The identicality of the copying also shows access.
22   15.    Plaintiff alleges on information and belief that Defendants, and each of them,
23   copied, reproduced, displayed, and distributed the Subject Photography online at and
24   on websites bearing the URL(s) depicted in Exhibit B hereto.
25   16.    Plaintiff alleges on information and belief that Defendants, and each of them,
26   infringed Plaintiff’s copyrights by creating infringing derivative works from the
27   Subject Photography and publishing same to the public.
28                                             -3-

                                            COMPLAINT
Case 2:20-cv-04687-VAP-AFM Document 1 Filed 05/26/20 Page 4 of 9 Page ID #:4




 1   17.    Due to Defendants’, and each of their, acts of infringement, Plaintiff has
 2   suffered general and special damages in an amount to be established at trial.
 3   18.    Due to Defendants’ acts of copyright infringement as alleged herein,
 4   Defendants, and each of them, have obtained direct and indirect profits they would
 5   not otherwise have realized but for their infringement of Plaintiff’s rights in the
 6   Subject Photography. As such, Plaintiff is entitled to disgorgement of Defendants’
 7   profits directly and indirectly attributable to Defendants’ infringement of Plaintiff’s
 8   rights in the Subject Photography in an amount to be established at trial.
 9   19.    Plaintiff alleges on information and belief that Defendants, and each of them,
10   have committed acts of copyright infringement, as alleged above, which were willful,
11   intentional and malicious, which further subjects Defendants, and each of them, to
12   liability for statutory damages under Section 504(c)(2) of the Copyright Act in the
13   sum of up to $150,000.00 per infringement and/or a preclusion from asserting certain
14   equitable and other defenses.
15                             SECOND CLAIM FOR RELIEF
16   (For Vicarious and/or Contributory Copyright Infringement – Against all Defendants,
17                                          and Each)
18   20.    Plaintiff repeats, re-alleges, and incorporates herein by reference as though
19   fully set forth, the allegations contained in the preceding paragraphs.
20   21.    Plaintiff alleges on information and belief that Defendants knowingly induced,
21   participated in, aided and abetted in and profited from the illegal reproduction and
22   distribution of the Subject Photography as alleged hereinabove. Such conduct
23   included, without limitation, publishing photographs obtained from third parties that
24   Defendant(s) knew, or should have known, were not authorized to be published by
25   Defendant(s); publishing the Infringing Content on affiliate, third-party, and social
26   media sites; and distributing the Infringing Content to third-parties for further
27   publication.
28                                              -4-

                                            COMPLAINT
Case 2:20-cv-04687-VAP-AFM Document 1 Filed 05/26/20 Page 5 of 9 Page ID #:5




 1   22.    Plaintiff alleges on information and belief that Defendants, and each of them,
 2   are vicariously liable for the infringement alleged herein because they had the right
 3   and ability to supervise the infringing conduct and because they had a direct financial
 4   interest in the infringing conduct. Specifically, Defendants, and each of them,
 5   received revenue in connection with the Infringing Content, and were able to
 6   supervise the distribution, broadcast, and publication of said content.
 7   23.    By reason of the Defendants’, and each of their, acts of contributory and
 8   vicarious infringement as alleged above, Plaintiff has suffered general and special
 9   damages in an amount to be established at trial.
10   24.    Due to Defendants’ acts of copyright infringement as alleged herein,
11   Defendants, and each of them, have obtained direct and indirect profits they would
12   not otherwise have realized but for their infringement of Plaintiff’s rights in the
13   Subject Photography. As such, Plaintiff is entitled to disgorgement of Defendants’
14   profits directly and indirectly attributable to Defendants’ infringement of their rights
15   in the Subject Photography, in an amount to be established at trial.
16   25.    Plaintiff alleges on information and belief that Defendants, and each of them,
17   have committed acts of copyright infringement, as alleged above, which were willful,
18   intentional and malicious, which further subjects Defendants, and each of them, to
19   liability for statutory damages under Section 504(c)(2) of the Copyright Act in the
20   sum of up to $150,000.00 per infringement and/or a preclusion from asserting certain
21   equitable and other defenses.
22                              THIRD CLAIM FOR RELIEF
23         (For Violations of the 17 U.S.C. §1202 – Against all Defendants, and Each)
24   26.    Plaintiff repeats, re-alleges, and incorporates herein by reference as though
25   fully set forth, the allegations contained in the preceding paragraphs.
26   27.    The Subject Photography was routinely published with attribution, credit, and
27   other copyright management information identifying Plaintiff as the author,
28                                              -5-

                                            COMPLAINT
Case 2:20-cv-04687-VAP-AFM Document 1 Filed 05/26/20 Page 6 of 9 Page ID #:6




 1   28.      Plaintiff alleges on information and belief that Defendants, and each of them,
 2   removed Plaintiff’s copyright management information, as described above, from the
 3   Subject Photography, and/or added false copyright management information to the
 4   Subject Photography, before distributing and publishing same.
 5   29.      Plaintiff alleges on information and belief that Defendants, and each of them,
 6   distributed and published the Subject Photography at and on websites bearing the
 7   URL(s) depicted in Exhibit B hereto, under its own name, and removing Plaintiff’s
 8   attribution information, including without limitation his name and/or metadata.
 9   30.      The aforementioned facts concern “copyright management information” as
10   that phrase is defined in 17 U.S.C. § 1202(c) and said information on and in the
11   Infringing Content is false.
12   31.      When Defendants distributed and published the Subject Photography, they
13   knowingly provided and/or distributed false copyright management information in
14   violation of 17 U.S.C. § 1202(a). As a result of the foregoing, Plaintiff has been
15   damaged and may recover those damages as well as Defendants’ profits, and/or
16   statutory damages, and attorneys’ fees under 17 U.S.C. § 1203.
17                                    PRAYER FOR RELIEF
18                       Wherefore, Plaintiff prays for judgment as follows:
19         Against all Defendants, and Each, with Respect to Each Claim for Relief:
20         a. That Defendants, and each of them, as well as their employees, agents, or
21   anyone acting in concert with them, be enjoined from infringing Plaintiff’s
22   copyrights in the Subject Photography, including without limitation an order
23   requiring Defendants, and each of them, to remove any content incorporating, in
24   whole or in part, the Subject Photography from any print, web, or other
25   publication owned, operated, or controlled by any Defendant.
26         b. That Plaintiff be awarded all profits of Defendants, and each of them, plus
27   all losses of Plaintiff, plus any other monetary advantage gained by the
28                                               -6-

                                              COMPLAINT
Case 2:20-cv-04687-VAP-AFM Document 1 Filed 05/26/20 Page 7 of 9 Page ID #:7




 1   Defendants, and each of them, through their infringement, the exact sum to be proven
 2   at the time of trial, and, to the extent available, statutory damages as available under
 3   the 17 U.S.C. § 504 and other applicable law.
 4      c. That a constructive trust be entered over any revenues or other proceeds
 5   realized by Defendants, and each of them, through their infringement of Plaintiff’s
 6   intellectual property rights;
 7      d. That Plaintiff be awarded his attorneys’ fees as available under the Copyright
 8   Act U.S.C. § 505 and/or §1203;
 9      d. That Plaintiff be awarded his costs and fees;
10      e. That Plaintiff be awarded statutory and enhanced damages;
11      f. That Plaintiff be awarded pre-judgment interest as allowed by law; and
12      h. That Plaintiff be awarded further legal and equitable relief as deemed proper.
13             Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R.
14   Civ. P. 38 and the 7th Amendment to the United States Constitution.
15
16
                                                      Respectfully submitted,

17   Dated: May 26, 2020                      By: /s/ Scott Alan Burroughs
18
                                                  Scott Alan Burroughs, Esq.
                                                  Justin M. Gomes, Esq.
19                                                DONIGER / BURROUGHS
20
                                                  For the Plaintiff

21
22
23
24
25
26
27
28                                              -7-

                                            COMPLAINT
Case 2:20-cv-04687-VAP-AFM Document 1 Filed 05/26/20 Page 8 of 9 Page ID #:8




 1
                                    EXHIBIT A
 2
 3
 4
 5
 6
 7

 8
 9
10
11
12
13                        Registration No.: VA0002176758
14
15
16
17
18
19
20
21
22
23
24
25                         Registration No.: VA0001785966
26
27
28                                       -8-

                                      COMPLAINT
Case 2:20-cv-04687-VAP-AFM Document 1 Filed 05/26/20 Page 9 of 9 Page ID #:9




 1
                                      EXHIBIT B

 2
 3   https://www.cracked.com/article_19061_5-artistic-geniuses-who-only-became-
 4   great-after-selling-out.html
 5
 6
 7

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                        -9-

                                       COMPLAINT
